Exhibit 10.4

 

Notice of

 

American Eagle Outfitters, Inc.

Grant of Non-Qualified

 

77 Hot Metal Street

Stock Option and Option

 

Pittsburgh, PA 15203

Award Agreement

 

 

 

 

 

 

 

Employee ID

 

Plan:

 

2017

Participant Name

 

Product ID:

 

 

 

 

 

 

 

 

Effective [              ] (the “Grant Date”), you have been granted a
non-qualified stock option to buy [         ] shares of American Eagle
Outfitters, Inc. stock at $[              ] per share.  This option is subject
to all of the terms and conditions contained in this Notice and Agreement, the
attached Terms and Conditions of Non-Qualified Stock Option, and the terms and
conditions set forth in the American Eagle Outfitters, Inc. 2017 Stock Award and
Incentive Plan (the "Plan").  All capitalized words not defined in this Notice
and Agreement have the meanings assigned to them in the Plan.

 

Unless your employment is terminated or due to a Change in Control, in each
case, as provided in Section 3 of the attached Terms and Conditions, options for
shares will vest evenly as to one third of the shares over three years on the
anniversary of the grant date and become fully exercisable on the third
anniversary of the grant date (the “Period of Restriction”) and shall remain
exercisable for the period ending on the expiration date of [                ]
(the “Expiration Date”).

 

By signing below (which includes electronic acceptance), you agree that this
Award is governed by this Notice and Agreement, and by the terms and conditions
contained in the Plan, as amended from time to time, and incorporated into this
Notice and Agreement by reference.

 

American Eagle Outfitters, Inc.

 

By:

 

[g20180601181609259894.jpg]

 

 

 

 

   Jay Schottenstein

 

Date    

 

 

 

 

 

 

 

   Employee

 

Date    

 




--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF NON-QUALIFIED STOCK OPTION

 

1.Grant of Option. American Eagle Outfitters, Inc. (the “Company”) hereby grants
to the employee named on page 1 of this Notice and Agreement (“Employee”) under
the Company’s 2017 Stock Award and Incentive Plan, as a separate incentive in
connection with Employee’s employment and not in lieu of any salary or other
compensation for Employee’s services, a non-qualified stock option to purchase,
on the terms and conditions of the Plan and of this Notice and Agreement, all or
any part of the number of shares set forth on page 1 of this Notice and
Agreement.  The option granted hereby is not intended to be an Incentive Stock
Option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.

 

2.Exercise Price.  The purchase price per share upon the exercise of the option
shall be payable: (a) in cash or its equivalent; or (b) at the discretion of the
Committee, with previously acquired shares of Stock, or (c) by any other means
the Committee shall permit.

 

3.Termination of Option/Change in Control.  Each option granted under the Plan
shall terminate upon the first to occur of the following events: (a) the date
for expiration set forth on page 1 of this Notice and Agreement; (b) immediately
upon the date and time of Employee’s termination of Service for a reason other
than Employee’s Death, Disability or Retirement or following a Change in Control
as specified in Section 9 of the Plan, unless the Committee in its sole
discretion decides to extend the exercisability of the option to not more than
three (3) months from the termination of Service; (c) the vesting of options
shall accelerate on the date of Employee’s termination of Service by reason of
death or Disability and shall remain exercisable for one year; (d) on the date
of Employee’s termination of Service by reason of Retirement: (i) options that
are exercisable upon the termination of Employee's employment shall remain
exercisable for one year after the termination of employment and (ii) options
that are not exercisable upon the termination of Employee's employment shall
continue to vest and shall be exercisable for one year after the vesting date
when such options first become exercisable; or (e) following a Change in
Control, vesting and exercisability of options shall be as specified in Section
9 of the Plan (and, in the event the option is assumed in a Change in Control,
the option will remain exercisable until the Expiration Date). (If the option is
not assumed in a Change in Control, the vesting and exercisability of the option
will be governed by Section 9(b) of the Plan.

 

4.Death of Employee.  To the extent exercisable after Employee's death, the
option shall be exercised only by Employee's designated beneficiary or
beneficiaries.  If Employee fails to make an effective beneficiary designation,
or if no beneficiary survives Employee, then the option shall be exercised by
the administrator or executor of the Employee’s estate.

 

5.Exercise of Option.  The option may be exercised by the person then entitled
to do so as to any shares which may then be purchased by giving written notice
of exercise (in the form prescribed by the Company) to the Secretary of the
Company, specifying the number of shares to be purchased and accompanied by full
payment for the shares (including the amount of any income tax the Company
determines is required to be withheld by reason of such exercise), or by such
other administrative exercise and payment procedures as may be established by
the Company from time to time. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with exercise of the option,
it shall be a condition to such exercise that you pay or make provision
satisfactory to the Company for payment of all such taxes by such methods
permitted by the Company. Notwithstanding any other provision of this Notice and
Agreement or the Plan, the Company shall not be obligated to guarantee any
particular tax result for Employee with respect to any Award and/or payment
provided to Employee hereunder, and Employee shall be responsible for any taxes
imposed on Employee with respect to such Award and/or payment.

 

2

 

--------------------------------------------------------------------------------

6.Forfeiture of Award.  Notwithstanding anything in this Notice and Agreement to
the contrary, the Shares represented by this Award may be forfeited in
accordance with the provisions of Sections 3, 8 or 14 of this Notice and
Agreement or Section 10 of the Plan.

 

7.No Right to Continued Employment or Future Awards.  Employee understands and
agrees that this Notice and Agreement does not impact in any way the right of
the Company, or any affiliate of the Company employing Employee, to terminate or
change the terms of the employment of Employee at any time for any reason
whatsoever, with or without cause. Employee understands and agrees that
Employee’s employment with the Company or an affiliate is on an "at-will" basis
only. This Award is a voluntary, discretionary Award being made on a one-time
basis and it does not constitute a commitment to make any future Awards.  This
Award and any related payments made to you will not be considered salary or
other compensation for purposes of any severance pay or similar allowance,
except as otherwise required by law.  

 

8.

Non-competition and Non-solicitation.

8.1In consideration of the option, Employee agrees and covenants not to:

(a) contribute his or her knowledge, directly or indirectly, in whole or in
part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, stockholder, volunteer, intern or in any other similar
capacity to an entity engaged in the same or similar business as the Company and
its affiliates, including those engaged in the retail sale of apparel, swimwear,
lingerie, accessories or footwear, during Employee’s tenure with the Company and
its affiliates and for a period of 12 months following Employee’s termination of
Service or such longer period of time as may be set forth in any offer letter or
other agreement with the parties; or,

(b) directly or indirectly, solicit, hire, recruit, attempt to hire or recruit,
or induce the termination of employment of any employee of the Company or its
affiliates during Employee’s tenure with the Company and its affiliates and for
12 months following Employee’s termination of Service.  

 

8.2In the event of a breach or threatened breach of any of the covenants
contained in Section 8.1:

(a) any unvested portion of the option shall be forfeited effective as of the
date of such breach, unless sooner terminated by operation of another term or
condition of this Notice and Agreement or the Plan; and

(b) Employee hereby consents and agrees that the Company shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

 

9.Notices.  Any notice to be given to the Company under the terms of this Notice
and Agreement shall be addressed to the Company, Stock Option Administrator, c/o
Human Resources, at American Eagle Outfitters, Inc., 77 Hot Metal Street,
Pittsburgh, PA 15203, or at such other address as the Company may hereafter
designate in writing.  Any notice to be given to Employee shall be addressed to
Employee at such address for Employee maintained on the books and records of the
Company. All such notices shall be deemed effective upon personal delivery (or
electronic delivery to the extent authorized hereunder) or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

10.Non-Transferability of Option.  Except as provided below, the option granted
and the rights and privileges conferred by this Notice and Agreement and the
Plan shall not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to sale

3

 

--------------------------------------------------------------------------------

under execution, attachment or similar process, other than: (a) by will; (b) by
the laws of descent and distribution; or (c) as provided in Section 11(b) of the
Plan.

 

11.Plan Governs.  This Notice and Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Notice and Agreement and one or more provisions of the Plan,
the provisions of the Plan shall govern.  

 

12.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Notice and
Agreement.

 

13.Agreement Severable.  In the event that any provision in this Notice and
Agreement shall be held invalid, illegal or unenforceable for any reason, such
provision shall be severable from, and such invalidity, illegality or
unenforceability shall not be construed to have any effect on, the remaining
provisions of this Notice and Agreement, and the provisions so held to be
invalid, unenforceable or otherwise illegal shall be reformed to the extent (and
only to the extent) necessary to make it enforceable, valid and legal.

 

14.Clawback.  Notwithstanding any provisions of this Notice and Agreement to the
contrary, any option granted hereunder will be subject to mandatory repayment by
Employee to the Company to the extent Employee is, or in the future becomes,
subject to (a) any Company clawback or recoupment policy that is adopted to
comply with the requirements of any applicable laws, rules or regulations, or
otherwise, or (b) any applicable laws which impose mandatory recoupment, under
circumstances set forth in such applicable laws, including as required by the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or other applicable law, regulation or stock exchange listing
requirement, as may be in effect from time to time, and which may operate to
create additional rights for the Company with respect to Awards and recovery of
amounts relating thereto.  By accepting this Award, Employee agrees and
acknowledges that Employee is obligated to cooperate with, and provide any and
all assistance necessary to, the Company to recover or recoup this Award or
amounts paid under this Award subject to clawback pursuant to such law,
government regulation, stock exchange listing requirement or Company
policy.  Such cooperation and assistance shall include, but is not limited to,
executing, completing and submitting any documentation necessary to recover or
recoup this Award or amounts paid hereunder from Employee’s accounts, or pending
or future compensation awards that may be made to Employee.

 

15.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents relating to Employee’s options and Employee’s participation in the
Plan, or future Awards that may be granted under the Plan, by electronic means
or request your consent to participate in the Plan by electronic
means.  Employee hereby consents to receive such documents by electronic
delivery and, if requested, agree to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another
third-party designated by the Company.

 

16.Compliance with Laws and Regulations; No Stockholder Rights.  The issuance of
shares of Stock pursuant to Employee’s exercise of the option shall be subject
to compliance by Employee with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange on which the
Stock may be listed for trading at the time of such issuance.  Neither Employee,
nor any person entitled to exercise Employee’s rights in the event of Employee’s
death, shall have any of the rights and/or privileges of a stockholder with
respect to shares of Stock subject to the option, until certificates for such
shares have been issued upon the exercise of the option.

 

17.Binding Effect; No Third Party Beneficiaries.  This Notice and Agreement
shall be binding upon and inure to the benefit of the Company and Employee, and
to each of our respective heirs, representatives, successors and permitted
assigns.  Neither the terms of this Notice and Agreement nor the

4

 

--------------------------------------------------------------------------------

Plan shall confer any rights or remedies upon any person other than the Company
and Employee and to each of our respective heirs, representatives, successor and
permitted assigns.

 

18.Section 409A.  This option is intended to be excepted from coverage under
Section 409A of the Code (“Section 409A”) and shall be administered, interpreted
and construed accordingly.  The Company may, in its sole discretion and without
Employee’s consent, modify or amend this Notice and Agreement, impose conditions
on the timing and effectiveness of the exercise of the option by Employee, or
take any other action it deems necessary or advisable, to cause the option to be
excepted from Section 409A (or to comply therewith to the extent the Company
determines it is not excepted).  Notwithstanding the foregoing, Employee
recognizes and acknowledges that Section 409A may impose upon Employee certain
taxes or interest charges for which Employee is and shall remain solely
responsible.

 

5

 